                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                                Plaintiff,        )
                                                  )
                          v.                      )    Case No. 17-00392-02-CR-W-BP
                                                  )
 MICHAEL BARRETT CASON,                           )
                                                  )
                                Defendant.        )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On December 13, 2017, the Grand Jury returned a one-count Indictment
charging that between November 15, 2017 and November 18, 2017, the Defendant, Michael
Barrett Cason, along with his co-defendant, knowingly transported an individual who had not
attained the age of 18 years from Texas to the Western District of Missouri with the intent that the
underage individual engage in prostitution.

Co-Defendant, Shelbi Chaddick, pled guilty on July 10, 2019.

The following matters were discussed, and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Teresa A. Moore
     Case Agent: Spc Agt Amy Ramsey
     Defense: Pro Se

OUTSTANDING MOTIONS:

 12/04/2019        131    NOTICE of filing Government's Notice of Intent to offer Rule 404(b)
                          Evidence by USA as to Michael Barrett Cason (Moore, Teresa)
                          (Entered: 12/04/2019)
 12/05/2019        132    NOTICE of filing Government's Motion in Limine to Preclude
                          Evidence of Victim's Sexual History by USA as to Michael Barrett
                          Cason (Moore, Teresa) (Entered: 12/05/2019)
 12/05/2019        133    NOTICE of filing Government's Motion In Liminie Regarding
                          Defendant's Potential Use of "Consent" Defense by USA as to
                          Michael Barrett Cason (Moore, Teresa) (Entered: 12/05/2019)
 12/05/2019        134    NOTICE of filing Government's Motion In Limine Regarding Mistake
                          of Age by USA as to Michael Barrett Cason (Moore, Teresa)
                          (Entered: 12/05/2019)
 12/16/2019        141    PRO SE NOTICE of filing Petitioners Timely Objection to
                          Governments Notice of Intent to Offer Evidence of Other Crimes or
                          Bad Acts filed by Michael Barrett Cason. (Attachments: # 1
                          Envelope)(Melvin, Greg) (Entered: 12/16/2019)
 12/17/2019        143    MOTION in limine by USA as to Michael Barrett Cason. Suggestions
                          in opposition/response due by 12/31/2019 unless otherwise directed
                          by the court. (Moore, Teresa) (Entered: 12/17/2019)


TRIAL WITNESSES:
     Government: 0 with stipulations; 9 without stipulations
     Defendant: refused to respond

TRIAL EXHIBITS:
     Government: approximately 60 exhibits
     Defendant: refused to respond

DEFENSES: general denial

POSSIBLE DISPOSITION:
     ( X ) Definitely for trial; ( ) Possibly for trial; ( ) Likely a plea will be worked out

TRIAL TIME: 2.5-3 days total
     Government’s case including jury selection: 2-2.5 day(s)
     Defendant: refused to answer

STIPULATIONS: none

UNUSUAL QUESTIONS OF LAW: sovereign immunity

FILING DEADLINES:

       Witness and Exhibit List
             Government: Proposed Witness/Exhibit List filed December 13, 2019. Updated
             list(s) due on or before December 26, 2019.
             Defendant: Due on or before December 26, 2019.

       Counsel are requested to list witnesses in alphabetical order on their witness list.

                                                 2
        Exhibit Index, Voir Dire, Jury Instructions: Due on or before Thursday, January 2,

2020.

Please Note: Jury instructions must comply with Local Rule 51.1

        Motion in Limine: Due on or before Thursday, January 2, 2020.


TRIAL SETTING: Criminal jury trial docket set for January 6, 2020.

        Please note: During the hearing, the government advised that they do not have a
        preference as to which week of the docket it is set. Defendant refused to answer.

        After the hearing, Government contacted the Court and advised that they would need the
        first week of the trial docket as the case agent, Amy Ramsey, learned that another one of
        her cases requested a speedy trial (U.S. v. Mirza Alihodzic 19-CR-00377-DGK), and is on
        the same trial docket as Mr. Cason. That matter is going to be placed on the second week
        of the trial docket.

        IT IS SO ORDERED




                                                     /s/ Lajuana M. Counts
                                                    LAJUANA M. COUNTS
                                                    UNITED STATES MAGISTRATE JUDGE




                                                3
